          Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                      )
    LUCAS CALIXTO, et al.,                            )
                                                      )
                           PLAINTIFFS,                )
                                                      )
    v.                                                )
                                                      )     Case No. 1:18-cv-01551-ESH
    UNITED STATES DEPARTMENT OF THE                   )
    ARMY, et al.,                                     )
                                                      )
                           DEFENDANTS.                )
                                                      )

          PLAINTIFFS’ MOTION TO MODIFY COURT-ORDERED DEADLINES

         At the July 31, 2019 status conference in this matter, the Court and the parties addressed

the next steps in this litigation. Following that hearing, the Court issued an Order setting forth

certain filing and discovery deadlines for the parties going forward. Dkt. 123 (July 31, 2019 Order)

(“July 31 Order”). Through this motion, Plaintiffs respectfully request that the Court modify

certain deadlines in the July 31 Order and the Court’s July 31, 2019 Minute Order which scheduled

the next status conference.1 The grounds for this request are as follows:

         1.     Plaintiffs believe that information recently disclosed by Defendants, through

discovery and within status reports filed by Defendants in this matter, warrant further discussion

and information-sharing between the parties in order to facilitate an efficient path forward in this

litigation.




1
         As set forth below, Plaintiffs sought Defendants’ consent for the relief requested herein
both orally and in writing and requested a prompt response given that one of the dates for which
Plaintiffs seek relief is August 30, 2019. Defendants did not respond with their position prior to
this filing.


                                                 1
         Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 2 of 8



       2.      At the July 31, 2019 status hearing, the Court engaged in the following colloquy

with Defendants regarding USAREC Form 601-210.21 (also referred to as UF 601-210.21)2:

       THE COURT: . . . The government said about anybody who gets the USAREC
       notice know that, you indicated that they would have, there would be a 14 day turn
       around.

       MR. HAUGH: Yes, that’s correct, Your Honor. They receive a notification either
       in the form of, the U.[F.] form that we cited in our brief.

       THE COURT: Yes.

       MR. HAUGH: Which and it may include an individual briefing with their
       commander or something else that informs them of the discharge and then they
       have 14 days –

       THE COURT: To respond.

       MR. HAUGH: -- to do that. . . .

                      ---

       THE COURT: And what difference does it make for whether it’s a DTP or DEP?
       That there’s nothing in the file showing that they got notice of separation from
       USAREC REC?

       MR. HAUGH: The difference I would say, Your Honor, is that for a DEP the
       USAREC discharge order is the discharge from the Army. So, if they didn’t receive
       a notification, then it may be an issue because then they were discharged from the
       Army without ever being notified.

                      ---

       THE COURT: . . . But these people as far as you’re concerned, the DEPs
       numbering 521 or thereabouts, the Army has done what they’re going to do.

       MAJOR NOSSE: Yes, Your Honor. They were provided, they were discharged
       under the procedures of AR 601-210.

       THE COURT: Okay.


2
       See, e.g., Defendants’ Sur-rely in Opposition to Plaintiffs’ Motion for Class Certification
(Dkt. 101) at 5 (“When a valid reason exists to separate a DEP or DTP from USAREC under AR
135-178 . . ., USAREC initiates a separation request using USAREC Form (‘UF’) 601-210.21 . . .
.”).


                                                2
         Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 3 of 8



        MAJOR NOSSE: Sorry, USAREC regulation 601-210.

Transcript of July 31, 2019 Status Conference at 10, 13, 21-22.

        3.      However, in their August 23, 2019 report to the Court (Dkt. 129), Defendants

appear to be acknowledging something different – i.e., that DEP discharges were not done in

accordance with USAREC regulation 601.210 – because Defendants reported that (a) “the Army

determined that not all separation-related files for DEPs included a USAREC Form 601-210.21,”

and (b) the Army anticipates being able to provide information regarding the Army’s review of

DEP separation-related files to the Court by September 11, 2019 (the date of the next hearing

currently scheduled for this case).

        4.      In addition, Plaintiffs’ counsel reviewed Defendants’ production from August 23,

2019 as well as Defendants’ two filed reports from that same day (Dkts. 127, 129) and posited

several questions to Defendants’ counsel concerning the production and those reports, including

questions regarding the accuracy of Defendants’ representation to the Court that that “[a]ll of the

files provided to Plaintiffs included a USAREC Form 601-210.21 (‘Separation Request’)” and

questions about whether “notice” of discharge (much less 14-day notice) was shown in a number

of the files provided to Plaintiffs.

        5.      The parties thereafter conferred regarding these post-Order developments.

However, Defendants have yet to answer the questions raised by Plaintiffs concerning the

production and reporting. Further, Defendants stated that, because of the upcoming “four-day

weekend,” they likely would not be able to answer those questions this week or tell Plaintiffs this

week Defendants’ position on the implications of the lack of USAREC Form 601-210.21 in a

soldier’s discharge file (i.e., will Defendants represent that if a soldier’s file does not contain this




                                                   3
         Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 4 of 8



USAREC Form, then that soldier either has not been discharged from the Army or will be offered

reinstatement?).

        6.      During a telephonic meet-and-confer on August 27, 2019, Plaintiffs suggested that

the parties jointly request relief from deadlines in the July 31 Order in an attempt to gather

necessary information on these questions. Later that day, Plaintiffs provided Defendants with a

proposed joint motion seeking relief and requested a prompt response, given that one of the

deadlines at issue is August 30. As of the time of this filing, Defendants have not responded to

Plaintiffs’ email requesting a prompt response.

        7.      Plaintiffs respectfully suggest that the most efficient use of the Court’s and the

parties’ resources at this juncture is for the parties to gather and share additional information before

attempting to comply with certain upcoming deadlines from the July 31 Order and the Court’s July

31, 2019 Minute Order. As this Court will recall, Plaintiffs previously added new named Plaintiffs

(and potential class representatives) to this lawsuit and amended the complaint based on

representations made by Defendants about soldiers’ discharge status, only to later learn that

Defendant’s representations regarding these (and other) soldiers were not accurate, resulting in a

significant waste of Plaintiffs’ and this Court’s time and resources.3 In order to avoid a repeat of

that exercise, it is important that all parties and the Court are acting on current and accurate

information from Defendants about the number of soldiers in each potential sub-class category,

soldiers’ discharge status, and any Army reinstatement offers.            Accordingly, Plaintiffs are

requesting that the Court modify the schedule as described below.




3
        The Court referenced that wasted effort at the July 31, 2019 hearing. See Transcript of July
31, 2019 Status Hearing at 34 (“When are they going to tell us [whether the Army is offering
reinstatement]? We spend a lot of time wasted because they might spin you again.”).


                                                   4
        Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 5 of 8



       8.       Further, Plaintiffs are seeking a Court order that will make clear that Defendants

can provide certain soldier information to Plaintiffs’ counsel. This request is prompted by

Defendants’ suggestion that they cannot provide certain PII and other information to Plaintiffs’

counsel without a Court order authorizing them to do so.

       Accordingly, Plaintiffs request that the Court modify the deadlines in the July 31 Order

and the Court’s Minute Order from July 31, 2019 as follows:

               By September 6, 2019 at 12 PM, Defendants shall inform Plaintiffs’ counsel

                regarding the discharge status of the potential plaintiff identified by Plaintiffs’

                counsel by an August 20, 2019 email as having been denied naturalization solely

                on the basis of an uncharacterized discharge. Defendants shall inform Plaintiffs’

                counsel of the discharge status, the stated reason for her discharge (including

                whether it was MSSD-related or otherwise), and the Army’s intention, if any, to

                offer reinstatement to the potential named plaintiff (pursuant to the October 26,

                2018 Memo or otherwise).

               By September 6, 2019 at 12 PM, Defendants shall either supplement their discovery

                to Plaintiffs’ counsel to include any additional responsive materials that exist in the

                files or file a correction to the statement that “[a]ll of the files provided to Plaintiffs

                included a USAREC Form 601-201.21.”

               By September 6, 2019 at 12 PM, Defendants shall either confirm to Plaintiffs’

                counsel that their discovery-selection methodology complied with the instructions

                in the July 31 Order (Dkt. 123 at 2) or provide Plaintiffs’ counsel discovery in

                accordance with those instructions.




                                                    5
Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 6 of 8



    By September 6, 2019 at 12 PM, Defendants shall provide discovery to Plaintiff’s

     counsel consisting of unredacted separation-related files for the 24 soldiers

     identified by Defendants who received an uncharacterized discharge after being

     sent to basic training and/or entering active duty (Dkts. 127, 129). Thereafter, the

     parties shall meet-and-confer regarding the MAVNI soldiers who received an

     uncharacterized discharge after being sent to basic training and/or entering active

     duty. By September 11, 2019 at 12 PM, Defendants shall report if any corrections

     need to be made to their prior reporting regarding the number of MAVNI soldiers

     who received an uncharacterized discharge after being sent to basic training and/or

     entering active duty and whether this group received notice in advance of discharge

     in accordance with the procedures described in AR 635-200 (and if not, what

     Defendants’ discharge/reinstatement intentions are regarding this group).

    By September 11, 2019 at 12 PM, Defendants shall file a report identifying how

     many separation-related files for DEPs do not include a USAREC Form 601-

     210.21. Further, that report shall state Defendants’ intentions with respect to this

     group – e.g., does the Army consider them discharged, will the Army be offering

     them reinstatement (and, if so, what process does the Army plan to employ prior to

     any future discharge of the reinstated soldiers)?

    By September 11, 2019 at 12 PM, Defendants shall provide Plaintiffs’ counsel with

     a list of the soldiers (including names and any PII necessary to properly identify the

     soldiers), if any, who the Army has determined are not discharged and a list of the

     soldiers (including names and any PII necessary to properly identify the soldiers),

     if any, who the Army has determined will be offered reinstatement. Defendants




                                       6
Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 7 of 8



     also shall provide Plaintiffs’ counsel with a list of the DEP soldiers (including

     names and any PII necessary to properly identify the soldiers), if any, who the Army

     considers to be discharged and for whom the Army will not be offering

     reinstatement.

    The following dates from the Court’s July 31, 2019 Order (Dkt. 123) are vacated:

        o By no later than August 30, 2019, at 12 PM, Plaintiffs’ counsel shall provide

            defense counsel with a list of names of additional potential named plaintiffs.

        o By no later than September 6, 2019, at 12 PM, Defendants shall inform

            Plaintiffs’ counsel regarding the discharge status of each person on this list,

            the stated reason for their discharge, and the Army’s intention, if any, to

            offer reinstatement to the potential named plaintiff.

    The following status conference date, set by Minute Order on July 31, 2019, is

     vacated:

        o Status Conference set for September 11, 2019 at 2:00 PM in Courtroom 23A

            before Judge Ellen S. Huvelle.

    By September 16, 2019, at 12 PM, the parties shall file a joint status report,

     proposing alternative dates for the above-vacated dates or proposing alternative

     next steps to move this litigation forward.




                                       7
        Case 1:18-cv-01551-ESH Document 130 Filed 08/29/19 Page 8 of 8



Dated: August 29, 2019                     Respectfully submitted,
                                           /s/ Jennifer M. Wollenberg
                                    Jennifer M. Wollenberg (D.C. Bar No. 494895)
                                    Douglas W. Baruch (D.C. Bar No. 414354)
                                    Morgan, Lewis & Bockius LLP
                                    1111 Pennsylvania Avenue, NW
                                    Washington, D.C. 20004-2541
                                    Tel: 202.739.5313
                                    Fax: 202.739.3001
                                    Email: jennifer.wollenberg@morganlewis.com
                                    Email: douglas.baruch@morganlewis.com

                                    Counsel for Plaintiffs




                                       8
        Case 1:18-cv-01551-ESH Document 130-1 Filed 08/29/19 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                      )
 LUCAS CALIXTO, et al.,                               )
                                                      )
                            PLAINTIFFS,               )
                                                      )
 v.                                                   )
                                                      )    Civil Action No. 1:18-cv-01551 (ESH)
 UNITED STATES DEPARTMENT OF THE                      )
 ARMY, et al.,                                        )
                                                      )
                            DEFENDANTS.               )
                                                      )

                                       [PROPOSED] ORDER

        Having considered Plaintiffs’ August 29, 2019 motion and the Defendants’ August 23,

2019 report to the Court (Dkt. 129), it is hereby

        ORDERED that by no later than September 6, 2019, at 12 pm, Defendants shall inform

Plaintiffs’ counsel regarding the discharge status of the potential plaintiff identified by Plaintiffs’

counsel by an August 20, 2019 email as having been denied naturalization solely on the basis of

an uncharacterized discharge. Defendants shall inform Plaintiffs’ counsel of the discharge status,

the stated reason for her discharge (including whether it was MSSD-related or otherwise), and

the Army’s intention, if any, to offer reinstatement to the potential named plaintiff (pursuant to

the October 26, 2018 Memo or otherwise); it is further

        ORDERED that by no later than September 6, 2019, at 12 pm, Defendants shall either

supplement their discovery to Plaintiffs’ counsel to include any additional responsive materials

that exist in the files or file a correction to the statement that “[a]ll of the files provided to

Plaintiffs included a USAREC Form 601-201.21;” it is further
        Case 1:18-cv-01551-ESH Document 130-1 Filed 08/29/19 Page 2 of 4



        ORDERED that by no later than September 6, 2019, at 12 pm, Defendants shall either

confirm to Plaintiffs’ counsel that their discovery-selection methodology complied with the

instructions in the July 31 Order (Dkt. 123 at 2) or provide Plaintiffs’ counsel discovery in

accordance with those instructions; it is further

        ORDERED that by no later than September 6, 2019, at 12 pm, Defendants shall

provide discovery to Plaintiff’s counsel consisting of unredacted separation-related files for the

24 soldiers identified by Defendants who received an uncharacterized discharge after being sent

to basic training and/or entering active duty (Dkts. 127, 129). Thereafter, the parties shall meet-

and-confer regarding the MAVNI soldiers who received an uncharacterized discharge after being

sent to basic training and/or entering active duty. By September 11, 2019, at 12 pm,

Defendants shall report if any corrections need to be made to their prior reporting regarding the

number of MAVNI soldiers who received an uncharacterized discharge after being sent to basic

training and/or entering active duty and whether this group received notice in advance of

discharge in accordance with the procedures described in AR 635-200 (and if not, what

Defendants’ discharge/reinstatement intentions are regarding this group); it is further

        ORDERED that by no later than September 11, 2019, at 12 pm, Defendants shall file a

report identifying how many separation-related files for DEPs do not include a USAREC Form

601-210.21. Further, that report shall state Defendants’ intentions with respect to this group –

e.g., does the Army consider them discharged or will the Army be offering them reinstatement

(and, if so, what process does the Army plan to employ prior to any future discharge of the

reinstated soldiers); it is further

        ORDERED that by no later than September 11, 2019, at 12 pm, Defendants shall

provide Plaintiffs’ counsel with a list of the soldiers (including names and any PII necessary to
        Case 1:18-cv-01551-ESH Document 130-1 Filed 08/29/19 Page 3 of 4



properly identify the soldiers), if any, who the Army has determined are not discharged and a list

of the soldiers (including names and any PII necessary to properly identify the soldiers), if any,

who the Army has determined will be offered reinstatement. Defendants also shall provide

Plaintiffs’ counsel with a list of the DEP soldiers (including names and any PII necessary to

properly identify the soldiers), if any, who the Army considers to be discharged and for whom

the Army will not be offering reinstatement; it is further

       ORDERED that the following dates from the Court’s July 31, 2019 Order (Dkt. 123) are

vacated:

              By no later than August 30, 2019, at 12 pm, Plaintiffs’ counsel shall provide

               defense counsel with a list of names of additional potential named plaintiffs.

              By no later than September 6, 2019, at 12 pm, Defendants shall inform Plaintiffs’

               counsel regarding the discharge status of each person on this list, the stated reason

               for their discharge, and the Army’s intention, if any, to offer reinstatement to the

               potential named plaintiff; it is further

       ORDERED that the following status conference date, set by Minute Order on July 31,

2019, is vacated: Status Conference set for September 11, 2019 at 2:00 pm in Courtroom 23A

before Judge Ellen S. Huvelle; and it is further

       ORDERED that by no later than by September 16, 2019, at 12 pm, the parties shall file

a joint status report, proposing alternative dates for the above-vacated dates or proposing

alternative next steps to move this litigation forward.


                                                          ______________________________
                                                                ELLEN S. HUVELLE
Date: August __, 2019                                           United States District Judge
        Case 1:18-cv-01551-ESH Document 130-1 Filed 08/29/19 Page 4 of 4



  NAMES OF PERSONS TO BE SERVED WITH PROPOSED ORDER UPON ENTRY
       In accordance with LCvR 7(k), listed below are the names and addresses of the attorneys

and parties entitled to be notified of the proposed order’s entry:

 Counsel for Defendants                            Counsel for Plaintiffs

 Jeremy A. Haugh                                   Douglas W. Baruch
 U.S. ATTORNEY’S OFFICE,                           Jennifer M. Wollenberg
 CIVIL DIVISION                                    Morgan, Lewis & Bockius LLP
 555 4th Street, NW                                1111 Pennsylvania Ave., NW
 Washington, D.C. 20530                            Washington, D.C. 20004
 Telephone: (202) 252-2574                         Telephone: (202) 739-5219
 Email: jeremy.haugh@usdoj.gov                     Telephone: (202) 739-5313
                                                   Email: douglas.baruch@morganlewis.com
                                                   Email: jennifer.wollenberg@morganlewis.com
